Title: [November 1770 (1)]
From: Washington, George
To: 




November 1st. A little before eight Oclock we set of with our Canoe up the River to discover what kind of Lands lay upon the Kanhawa. The Land on both sides this River just at the Mouth is very fine; but on the East side when you get towards the Hills (which I judge to be about 6 or 700 yards from the River) it appears to be wet, & better adapted for Meadow than tillage. This bottom continues up the East side for about 2 Miles, & by going up the Ohio a good Tract might be got of bottom Land Including the old Shawna Town, which is about 3 Miles up the Ohio just above the Mouth of a C[ree]k—where the aforementiond bottom ends on the East side the Kanhawa. An[othe]r begins on the W. which extends up it at least 50 Miles by the Indns. Acct. and of great width (to be ascertaind, as we come down) in many places very rich, in others somewhat wet & pondy; fit for Meadow; but upon the whole exceeding valuable, as the Land after you get out of the Rich bottom is very good for Grain tho not rich. We judgd we went up this River about 10 Miles today. On the East side appear to be some good bottoms but small—neither long nor wide, & the Hills back of them rather steep & poor.


   
   The Great Kanawha.


 


Novr. 2d. We proceeded up the River with the Canoe about 4 Miles more, & then incampd & went a Hunting; killd 5 Buffaloes &

wounded some others—three deer &ca. This Country abounds in Buffalo & wild game of all kinds; as also in all kinds of wild fowl, the⟨re⟩ being in the Bottoms a great many small grassy Ponds or Lakes which are full of Swans, Geese, & Ducks of different kinds.
Some of our People went up the River 4 or 5 Miles higher & found the same kind of bottom on the West side, & we were told by the Indians that it continued to the Falls which they judgd to be 50 or 60 Miles higher up. This Bottom next the Water (in most places) is very rich. As you approach to the Hills you come (in many) to a thin white Oak Land, & poor. The Hills as far as we coud judge were from half a Mile to a Mile from the River; poor & steep in the parts we see, with Pine growing on them. Whether they are generally so, or not, we cannot tell but I fear they are.
 


Saturday 3d. We set of down the River on our return homewards, and Incampd at the Mouth; at the Beginning of the Bottom above the Junction of the Rivers, and at the Mouth of a branch on the Eastside, I markd two Maples, an Elm, & Hoopwood Tree as A Cornr. of the Soldiers L[an]d (if we can get it) intending to take all the bottom from hence to the Rapids in the Great Bent into one Survey. I also markd at the Mouth of another Gut lower down on the West side (at the lower end of the long bottom) an Ash and hoopwood for the Beginning of another of the Soldiers Survey to extend up so as to Include all the Bottom (in a body) on the West side.
In coming from our last Incampment up the Kanhawa I endeavourd to take the courses & distances of the River by a Pocket Compass, & guessing; which I make thus. N. by W. 2 Mile—NNW 11/2 Do. NW ½ Do. to the Mouth of a pretty smart Creek to the Eastward—No. Wt. 2 Do. to another Creek of the same size on the same side—West ½ a Mile—WNW ½ a Mile—N. Wt. 1 Do. WNW 2 Do. W by N 2 Do.—NW 11/2 Do. WNW ½ Do. to the Mouth.


   
   Some 80 square miles of this land was eventually surveyed and granted to officers of the Virginia Regiment other than GW (see cookRoy Bird Cook. Washington’s Western Lands. Strasburg, Va., 1930., 27).


 


Sunday 4. The Ohio from the Mou⟨th⟩ of the Kanhawa runs thus—North 2 Miles—NNW 11/4 to the Mouth of a Creek & old Shawne Town N 6 W 11/2 Miles—NEt. 1 Do.—NE by Et. 11/2 NNEt. 4 Do. ENE ¾ of a Mile to the Mouth of a C[ree]k on the

west side, & to the Hills, wch. the Indians say is always a fire to which the Bottom from the Mouth of the Kanhawa continues & then ends. After passing these Hills (which may run on the River near a Mile) there appears to be another pretty good Bottom on the East side. At this place we met a Canoe going to the Illinoies with Sheep and at this place also, that is at the end of the Bottom from the Kanhawa, just as we came to the Hills, we met with a Sycamore abt. 60 yards from the River of a most extraordinary size it measuring (3 feet from the Gd.) 45 feet round, lacking two Inches & not 50 yards from it was another 31.4 round (3 feet from the Gd. also).
The 2d. Bottom hinted at the other side (that is the one lying above the Bottom that reaches from the Kanhawa) is that taken notice of the 30th. Ulto. to lye in the shape of a Horse Shoe, & must from its situation, & quantity of level Ground be very valuable, if the Land is but tolerably good.
After passing this bottom & abt. a Mile of Hills we enterd into the 3d. Bottom and Incampd. This bottom reaches within about half a Mile of the Rapid at the point of the Great Bent.


   
   Opposite the mouth of Campaign Creek, Gallia County, Ohio.



   
   Roy Bird Cook suggests this camp was “about the mouth of Broad Creek, above New Haven, West Virginia” (cookRoy Bird Cook. Washington’s Western Lands. Strasburg, Va., 1930., 27).


 


Monday 5th. I set of the Canoe with our Baggage & walkd across the Neck on foot with Captn. Crawford distant according to our Walking about 8 Miles as we kept a strait course under the Foot of the Hills which run about So. Et. & was two hours & an half walking of it.
This is a good Neck of Land the Soil being generally good; & in places very rich. Their is a large proportion of Meadow Ground, and the Land as high, dry, & Level as one coud wish. The growth in most places is beach intermixd with walnut &ca. but more especially with Poplar (of which there are numbers very large). The Land towards the upper end is black Oak, & very good. Upon the whole a valuable Tract might be had here, & I judge the quantity to be about 4000 Acres.
After passing this Bottom & the Rapid, as also some Hills wch. just pretty close to the River, we came to that Bottom before remarkd the 29th. Ulto.; which being well describd, there needs no further remark except that the Bottom within view appears to be exceeding rich; but as I was not out upon it, I cannot tell how it

is back from the River. A little above this Bottom we Incampd—the afternoon being rainy & Night wet.


   
   GW and Crawford had now crossed to the Ohio shore. GW later acquired 4,395 acres on the opposite side of the river in the area of the Great Bend (writingsJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 34:438). This land is in the vicinity of Millswood, W.Va.


 


Tuesday 6th. We left our Incampment a little after daylight, & in about 5 Miles we came to Kiashutes Hunting Camp which was now removd to the Mouth of that Creek noted Octr. 29 for having fallen Timber at the Mouth of it, in a bottom of good land. Between the Bottom last describd & this bottom, there is nothing but Hills on the East side except a little flat of a 100 Acres or so, between. This Bottom thro which the Creek comes may be about 4 or 5 Miles in length & tolerably wide. Grown up pretty much with Beach tho the Soil is good.
By the kindness, and Idle ceremony of the Indians, I was detaind at Kiashutas Camp all the remaing. part of this day; and having a good deal of conversation with him on the Subject of Land. He informd me, that, it was further from the mouth of the Great Kanhawa to the Fall of that River than it was between the two Kanhawas—that the Bottom on the West side (which begins near the Mouth of the Kanhawa) continues all the way to the Falls without the Interposition of Hills, and widens as it goes, especially from a pretty large Creek that comes in abt. 10 or 15 Miles higher up than where we were—that in the Fork there is a body of go⟨od⟩  Land and at some pretty consider⟨able⟩ distance above this, the River forks again at an Island, & there begins the Reed or Cain to grow—that the Bottoms on the East side of the River are also very good, but broken with Hills and that the River is easily passd with Canoes to the Falls wch. cannot be less than 100 M⟨iles⟩ but further it is not possible to go with them and that there is but one ridge f⟨rom⟩ thence to the Settlements upon the River above, that it is possible for a Man to travel; the Country betw⟨een⟩ being so much broken with steep Hills & precipices.
He further informd (which ⟨ ⟩ seemed to be corroborated by all ⟨ ⟩ with whom I conversd) that the ⟨ ⟩ back of the Short broken Hills th⟨ ⟩ but down upon the Rivers are ⟨ ⟩ uneven, & not rich, except the ⟨ ⟩ upon Creeks, till you come towards ⟨ ⟩ heads of the Creeks; then the La⟨ ⟩ grows leveller, and the soil rich ⟨ ⟩.


   
   Entries in the diary from this point to Nov. 17 have been badly mutilated. The entries are not complete enough to identify landmarks with certainty.


 



Wednesday 7th. We set out ⟨ ⟩ ½ an hour after Seven and af⟨ ⟩sing the Botton through which ⟨ ⟩ Creek with the fallen Timber at the Mouth Runs & which I believe is calld Buffalo Creek, we came to a range of Hills for a Mile or more in length upon the River (East side) then comes in the Bottom, opposite to wch. the Creek below wch. we lodgd at with the Indians the 28th. Ulto. empties. This also appears to be a bottom of 4 or 5 Miles in length, and tolerable good from the River. When we ⟨ ⟩ pass this Bottom the Hills (rather ⟨ ⟩aller & flatter than usual) comes ⟨ ⟩se to the River (East side for 4 or ⟨ m⟩iles) then begins another Bottom ⟨ ⟩ above, or opposite to a small ⟨ ⟩nd; but before we came to this ⟨ m⟩ile, or two, we passd a good smart ⟨ ⟩ on the East side. This Bottom ⟨ ⟩ opposite to Great Hockhocking ⟨ ⟩ above which, & opposite to Dela⟨ware⟩ Hunting Party, we Incampd.
 


⟨Thur⟩sday 8th. We left our Incamp⟨ment⟩ as soon as we coud clearly dis⟨tingu⟩ish the rocks; and after pas⟨ ⟩ Bottom which neither ap⟨ ⟩ to be long, wide, nor very ⟨ ⟩ came to a Second Bottom noticd the 27th. Ulto. opposite to a Creek on the west side called by the Indian’s little hockhocking, but may easily be distinguishd by having a lar⟨ge⟩ Stone just at its Mouth (the upper side). This bottom is about 7 in length and appears to be very wide, and go⟨od⟩ and must be very valuable if it ⟨is⟩ not liable to be overflowd, some pa⟨rt⟩ of it appearing low. The lower part of this bottom (as was obser⟨ved⟩ the 27th. Ulto.) is opposite to a smal barren Island with only a few bu⟨shes⟩ on it—the upper part of it begin⟨ ⟩ at much such another place o⟨ ⟩ side (and part of a pretty long ⟨ ⟩ and at a drain or small run Th⟨at ⟩ comes out of the Hills. This is ⟨ ⟩ in a Mile or two of the Mouth ⟨ ⟩ Kanhawa, & the next Bottom ⟨ ⟩ except a little narrow slipe ⟨ ⟩ at the foot of the Hills below the ⟨ ⟩.
At the Mouth of the Ka⟨nawha⟩ Captn. Crawford, one of the In⟨dians⟩ and myself, left the Canoe, in⟨ten⟩ding to meet it again at the ⟨ ⟩ of Muskingham about 13 M⟨iles⟩ above, but the Indian by ⟨ ⟩ brought us to the River ⟨ ⟩ Miles below it. In this excursion we passd over various kinds of Lands some tolerable good white Oak Ground level, & meadowey—some ⟨v⟩ery Hilly, & broken with Stone; and ⟨s⟩ome black Oak, thinly timberd but ⟨g⟩ood for Farming and others abt. ⟨ ⟩ Mile before we came to the River ⟨w⟩hich was at a place where there ⟨wa⟩s no

bottom) exceeding good, full ⟨ ⟩el enough, & well timberd with ⟨ ⟩ & black Oak; but in all the Gd. ⟨ ⟩ passd over today, & I suppose ⟨ ⟩ coud not have walkd less than ⟨ ⟩ Miles there was no Water. This ⟨ ⟩art of the Land where I thoug⟨ ⟩ Octr. 27) 50,000 Acres might ⟨ ⟩t; but it does not answer my ⟨expe⟩ctations. However, by falling ⟨ ⟩ the River too low, I apprehend ⟨ ⟩ the worst of it; as we were ⟨ ⟩ the Ridges that divide the Wa⟨ ⟩t Ohio from the Kanhawa; & ⟨ ⟩ up, towards the 3 Islands, has ⟨ ⟩ appearance. ⟨ ⟩st below the Mouth of Mus⟨ ⟩ Incampd.
 


Friday 9th. The Night proving very Rainy, & Morning wet we did ⟨not⟩ set out till ½ after 10 Oclock, & Incampd by the 3 Islands. Seeing a Bear upon the shore we landed, and followd it abo⟨ut⟩ half a Mile from the River wch. gave us an opportunity of s⟨eeing⟩ a little of the Land, which was hilly but rich.
 


Saturday 10th. After a Nig⟨ht⟩ of incessant Thunder & Lig⟨ht⟩ning, attended with heavy ⟨con⟩stant Rain till 11 Oclock th⟨ ⟩ day, we set of about Twelve ⟨ ⟩ (the Rain then ceasing) and ⟨ ⟩ to the lower end of the long distant about 12 Miles—⟨ ⟩ little stream, imperceptab⟨le ⟩ the view in our passage do ⟨ ⟩ now pouring in her mite, ⟨ ⟩ River raising very fast ⟨ ⟩ grows so muddy as to ren⟨der ⟩ Water irksome to drink
 


⟨Su⟩nday 11th. The last Night provd ⟨a⟩ Night of incessant Rain attended ⟨w⟩ith thunder and lightning. The ⟨ri⟩ver by this Morning had raisd abt. ⟨ ⟩ feet perpendicular and was ⟨lev⟩elling fast. The Rain seeming ⟨to a⟩bate a little and the wind spring⟨ing⟩ up in our favour we were ⟨te⟩mpted to set of; but were deceivd ⟨ ⟩ both; for the Wind soon ceasd, & ⟨the⟩ Rain continued without inter⟨rup⟩tion till about 4 Oclock when ⟨it⟩ moderated. However tho we ⟨did⟩ not sit of till Eleven, We got ⟨to the⟩ head of the long reach abt. ⟨ ⟩les the River continuing to ⟨ ⟩ fast, & much choakd with ⟨ ⟩ wood.
 


⟨Mo⟩nday 12th. There fell a little ⟨ ⟩ in the Night tho nothing to ⟨ ⟩ of. Abt. Sun rise we left our ⟨Incam⟩pment to encounter a very ⟨ s⟩tream which by this time had ⟨ ⟩ 2 feet perpendicular & running ⟨ ⟩t velocity. After contending ⟨ w⟩hole day we were not able to get more than about ⟨ ⟩ Miles. The water still rising, and the Currt.

if possible running ⟨w⟩ith more violence, we came to a res⟨olu⟩tion of ordering our Horses (whi⟨ch⟩ by appointment were to be at P⟨itts⟩burg the 14th. Inst.) to meet us at Mingo Town accordingly.
 


Tuesday 13th. We dispatchd ⟨ ⟩ young Indian express to Val⟨ ⟩ Crawford, who had the charge o⟨f⟩ them to proceed on ⟨ ⟩ that place, where we purp⟨osed⟩ if possible, to get the Canoe ⟨it⟩ being about 50 Miles below ⟨ ⟩ In pursuance of this resolu⟨tion⟩ we Imbark’d again, and with ⟨diffi⟩culty got about 5 Miles furth⟨er⟩ to the Mouth of the Upperm⟨ost⟩ broken timber Creek. In ⟨ ⟩ of last Night the River rose ⟨ ⟩ perpendicular, and in the w⟨ ⟩ with what it rose in the day ⟨ ⟩ must be now 4 or 5 & twenty fee⟨t⟩ its usual height, & not a great ⟨ ⟩ below its banks—in low pl⟨aces⟩ them.
This day about 3 In the After⟨noo⟩n we met two Battoes & a large Ca⟨noe⟩ going (at a very fast rate) to ⟨ ⟩ Illinois with Provisions for the ⟨G⟩arrison at Fort Chartres.


   
   Fort Chartres is in the Illinois country on the east side of the Mississippi River some 50 miles below the site of Saint Louis. Originally a French fort, it had been acquired by the British in 1763. Visiting the fort in 1766, Capt. Harry Gordon found it “well imagined and finished. It has four bastions of stone masonry, designed defensible against musquetry. The barracks are also of masonry, commodious and elegant. The fort is large enough to contain 400 men, but may be defended by one third of that number against Indians” (pownallThomas Pownall. A Topographical Description of the Dominions of the United States of America. Edited by Lois Mulkearn. Pittsburgh, 1949., 163–64). It was abandoned by the British in 1772 “as it was rendered untenable by the constant washings of the River Missisippi in high floods” (hutchinsThomas Hutchins. A Topographical Description of Virginia, Pennsylvania, Maryland, and North Carolina, Comprehending the Rivers Ohio, Kenhawa, Sioto, Cherokee, Wabash, Illinois, Missisippi, &c . . .. London, 1778., 37).


 


Wednesday 14th. The River began ⟨ ⟩e at a stand between Sunset & dark Night, & contind. for some ⟨ ⟩ so; falling only 2 feet by Sun ⟨ ⟩. About an hour by sun we ⟨ ⟩ our Incampment and reachd a ⟨ ⟩ above the Captening, (or Fox grape vine Creek) about 11 Miles; not finding ⟨the w⟩ater quite so strong as yesterday, ⟨lev⟩eling with a little assistance from ⟨ ⟩ind. About 2 or 3 Miles below ⟨Capte⟩ning I got out (on the West side) ⟨ ⟩kd through a Neck of as good ⟨ ⟩ as ever I saw, between that & ⟨ ⟩k; the Land on the Hill sides ⟨ ⟩s rich as the bottoms; than ⟨ ⟩ nothing can exceed. The bottom ⟨ ⟩ the Mouth of Captening appears ⟨ ⟩ equal goodness with the one below ⟨ ⟩.
 


⟨Thu⟩rsday 15th. The Canoe set of ⟨ ⟩ rise, as I did to view that ⟨ ⟩ opposite to the Mouth of Pike Creek. In ⟨passing

⟩ Neck I found the lower pa⟨rt⟩ N⟨ot⟩ very rich ⟨upon⟩ the Ri⟨ver ⟩ very ⟨ ⟩ towards the Hills, with ⟨ ⟩ Land well Timberd; and not ⟨ ⟩ only in places—the Mid⟨ ⟩ back of the Rich bottom ⟨ ⟩ black & white Oak Land f⟨ ⟩ming, or any purpose w⟨ ⟩ & intermixd with Meadow.
The upper end is as rich ⟨ ⟩ quite to the Hills (which ⟨ ⟩ as ever I saw, but subjec⟨t ⟩ to freshes. Of this Bottom ⟨ ⟩ Timberd Land adjoining, I⟨ ⟩ may be 12 or 1500 Acres go ⟨ ⟩ in this manner. Begin⟨ ⟩ the Hills juts down to the ⟨ ⟩ ½ a Mile above Pipe Creek ⟨ ⟩ west) & a Mile or more to ⟨ ⟩ of another C[ree]k on the East, ⟨ ⟩ Bottom above the Capten⟨ing ⟩ East side the River, & just ⟨ ⟩ destruction of Timber Oc⟨ ⟩ Hurricane of Wind—fro⟨ ⟩ This bottom there is a r⟨un ⟩ abt. a Mile—then comes in ⟨ ⟩ mentiond (which I coud g⟨ ⟩ on which & up the River ⟨ ⟩ there appears to be a ⟨ ⟩ rich at ⟨ ⟩e is a run ⟨ ⟩—the b⟨ott⟩om ⟨ ⟩ is pretty long but narrow ⟨ ⟩ Creek (on the West side) calld ⟨ ⟩ Nicholson the 24th. Ulto., r⟨ ⟩ the River having fallen at ⟨ ⟩t ⟨ ⟩.
 


⟨Friday⟩ 16th. Directing the Canoe ⟨ ⟩ me at the Mouth of the ⟨ ⟩ by the Indians split Island ⟨ ⟩ which I have since found ⟨ ⟩e one distinguished by the ⟨ ⟩t of Redstone &ca. by the ⟨ ⟩eling; I set out with Capt⟨n⟩. ⟨ ⟩n foot, to take a view ⟨ ⟩ a little distance from the ⟨ ⟩ doing this we asscended Hills ⟨ ⟩ to be almost impassable, ⟨ ⟩ the River with stone & ⟨ ⟩ Timber. Back of these ⟨ gro⟩und is very uneven, & ex⟨ ⟩n⟨ ⟩ spots, not very good; ⟨ ⟩ly well Timbered—as far ⟨ ⟩ see into the Country the ⟨ ⟩ his kind. Coming on ⟨ ⟩ split Island Creek) some ⟨ ⟩ on the Mouth, we had ⟨ opportu⟩nity of observing from ⟨ ⟩, which are very high the course of the Creek which Mea⟨n⟩ders through a bottom of fine land especially at the Forks where there appears to be a large body of it. The vail (through which this Creek runs) as far as we coud see up it, appears to be wide, & the Soil of the Hills which confines it good, tho very steep in some places. On this Creek, which heads up a little to the Southward of Redstone Settlement, there is, according to the Indians Acct., & all the accts. I coud get, a great deal of fine land. The Body of flat Land at the Forks is but a very little way from the River in a direct line & may contain

I guess a thousand Acres or more. Below the Mouth of this Creek there is a bottom of pretty good Land but not large and about 5 Miles above at the Mouth of a small run which comes in at the lower point of a Island (& which by mistake I calld, Octr. 23d. Fishing Creek) there is a bottom of as fine land as can possibly be but not large containing not more than two or 300 Acres. At the head of this Bottom & a little below the 2d. cross Creeks we Incampd dista⟨nt⟩ from our last 13 or fourteen Miles.
Here it was for the 2d. time that the Indian with me spoke of a fine piece of Land and beautiful place for a House & in order to give me a more lively Idea of it, chalk out the situation upon his Deerskin. It lyes upon Bull Creek, at least 30 Miles from the Mouth, but not more than 5 from the Mouth of Muddy Creek, in an ESE direction. The spot he recommends for a House lyes very high commanding a prospect of a great deal of level Land below on the Creek—the Ground about it very rich & a fine spring in the middle of it about which many Buffaloes use & have made great Roads. Bull Creek according to his Acct. runs parrallel with the long reach in the Ohio—not above 6 or 7 Miles from it, having fine bottoms which widen as it extends into the Country & towards the head of it is large bodies of level rich Land.
 


Saturday 17th. By this Morning the River had fallen (in the whole) 2 or 3 & twenty feet, & was still lowering. Abt. 8 Oclock we set out, & passing the lower cross Creeks we came to a pretty long, & tolerable wide & good bottom on the East side the River; then comes in the Hills; just above which, is Buffalo Creek (a Creek I neither see nor remarkd in going down) upon which, and above it, between that & the cross Creeks near the Mingo Town (distant 3 or 4 Miles) is a Bottom of exceeding fine Land but not very large unless it extends up the Creek.
About 3 Oclock we came to the Town without seeing our Horses the Indian (which was sent express for them) having passd through only the morning before (being detained by the Creeks which were too high to ford, without going high up them). Here we resolvd to wait their arrival which was expected tomor⟨row⟩ & here then will end our Water Voyage along a River the general course of which from Bever Creek to the Kanhawa is about S. Wt. (as near as I coud determine); but in its winding thro a narrow Vale, extreamely serpentine; forming on both sides the River alternately, Necks of very good (so⟨me⟩ exceeding fine) Bottoms; lying for the most part in the shape of a half Moon, & of various sizes. There is very little difference in the genl. width

of the River from Fort Pitt to the Kanhawa; but in the depth I believe the odds is considerably in favour of the lower parts; as we found no shallows below the Mingo Town, except in one or two places where the River was broad; & there, I do not know but there might have been a deep Channel in some part of it. Every here and there are Islands some larger, & some smaller, which operating in the nature of Locks or Stops, occasion pretty still water above but for the most part strong & rapid water alongside of them. However there is none of these so swift but that a Vessel may be Rowd or set up with Poles. When the River is in its Natural State, large Canoes that will carry 5 or 6000 weight & more, may be workd against stream by 4 hands 20 & 25 Miles a day; & down, a good deal more. The Indians who are very dexterous (even there women) in the Management of Canoes, have there Hunting Camps & Cabins all along the River for the convenience of Transporting their Skins by Water to Market. In the Fall, so soon as the Hunting Season comes on, they set out with their Familys for this purpose; & in Hunting will move there Camps from place to place till by the Spring they get 2 or 300, or more Miles from there Towns; Then Bever catch it in there way up which frequently brings them into the Month of May, when the Women are employd in Plantg.—the Men at Market, & in Idleness, till the Fall again; when they pursue the same course again. During the Summer Months they live a poor & perishing life.
The Indians who live upon the Ohio (the upper parts of it at least) are composd of Shawnas, Delawares, & some of the Mingos, who getting but little part of the Consideration that was given for the Lands Eastward of the Ohio, view the Settlement of the People upon this River with an uneasy & jealous Eye, & do not scruple to say that they must be compensated for their Right if the People settle thereon, notwithstanding the Cession of the Six Nations thereto. On the other hand, the People from Virginia & elsewhere, are exploring and Marking all the Lands that are valuable not only on Redstone & other Waters of Monongahela but along down the Ohio as low as the little Kanhawa; & by next Summer I suppose will get to the great Kanhawa, at least; how difficult it may be to contend with these People afterwards is easy to be judgd of from every days experience of Lands actually settled, supposing these to be made; then which nothing is more probable if the Indians permit them, from the disposition of the People at present. A few Settlements in the midst of some of the large Bottoms, woud render it impractacable to get any large qty. of Land Together; as the Hills all the way down the River (as

low as I went) come pretty close and are steep & broken incapable of Settlements tho some of them are rich and only fit to support the Bottoms with Timber and Wood.
The Land back of the Bottoms as far as I have been able to judge, either from my own observations or from information, is nearly the same, that is exceeding une⟨ven⟩ & Hilly; & I do presume that there is no body’s of Flat rich Land to be found till one gets far enough from the River to head the little runs & drains that comes through the Hills; & to the Sources (or near it) of the Creeks & there Branches. This it seems is the case of the Lands upon Monogahela and yaughe. & I fancy holds good upon this River till you get into the Flat Lands (or near them) below the Falls.
The Bottom Land differs a good deal in quality. That highest up the River in general is richest; tho the Bottoms are neither so wide or long, as those below. Walnut, H. Loc⟨ust⟩ Cherry, & some other Woods, that grow Snarly, & neither Tall nor large, but coverd with Grape Vines (with the Fruit of which this Country at this Instant abounds) are the growth of the Richest Bottoms, but on the other hand these Bottoms appear to me to be the lowest & most subject to Floods. Sugar Tree and Ash, mixd with Walnut &ca. compose the growth of the next richest low grounds and Beach Poplar Oaks &ca. the last. The Soil of this is also good but inferior to either of the other kinds & beach Bottoms are excepted against on Acct. of the difficulty of clearing them there Roots spreading over a large Surface of Ground & being hard to kill.


   
   Buffalo Creek enters the Ohio some 8 miles below Mingo Town, where the travelers were to meet their horses. See hannaCharles A. Hanna. The Wilderness Trail: Or The Ventures and Adventures of the Pennsylvania Traders on the Allegheny Path: With Some New Annals of the Old West, and the Records of Some Strong Men and Some Bad Ones. 2 vols. New York and London, 1911., 2:196.


 


Sunday, 18th. Agreed with two Delaware Indians to carry up our Canoe to Fort Pitt for the doing of which I was to pay 6 Dollars & give them a Quart Tinn Can.
 


Monday 19th. The Delawares set of with the Canoe and our Horses not arriving, the day appeard exceeding long & tedious. Upon conversing with Nicholson I found he had been two or three times to Fort Chartres at the Illinois, and got from him the following Acct. of the Lands between this & that; & upon the Shawna River; on which he had been a Hunting.
The Lands down the Ohio grow more & more level as you approach the Falls, and about 150 Miles below them, the Country appears quite Flat, & exceeding rich. On the Shawna River (which comes into the Ohio 400 Miles below the Falls & about

1100 from Pittsburg) up which he had hunted 300 & more Miles the Lands are exceeding Level, rich, fine, but a good deal intermixed with Cain or Reed, which mig⟨ht⟩ render them difficult to clear; that game of all kinds was to be found here in the greatest abundance, especially Buffalo—that from Fort Chartres to Pitts burg by Land, is co⟨m⟩puted 800 Miles; & in travelling th⟨ro⟩ the Country from that place he f⟨ound⟩ the Soil very rich—the Ground exceeding level to O. Post (a French s⟨ettle⟩ment) & from Opost to the Lower Sha⟨w⟩na Town on Scioto equally flat—that he passd through large Planes 30 Miles in length without a Tree except little Islands of Wood—th⟨at⟩ in these Planes thousands & 10,000⟨s⟩ of Buffalo may be seen feeding. That the distance from Fort Cha⟨rtres⟩ to Opost is about 240 Miles & the Country not very well Waterd—from Opost to the lower Shawna Town about 300 more abounding in good springs & Rivulets—that the remainder of the way to Fort Pitt is Hilly, & the Hills larger as you approach the Fort tho the L[an]d in general is also good.
At Fort Pitt I got the distances from place to place down the Ohio as taken ⟨by⟩ one Mr. Hutchings & which are as follows—wt. some corrections of mine.

               
                  From Fort Pitt to
                  
                  Miles
               
               
                  Logs Town
                  W
                  18½
               
               
                  Big Bever Creek
                  W
                  29¼
               
               
                  Racoon Creek
                  GW E
                  34
               
               
                  Little Bever Creek
                  W
                  44
               
               
                  Yellow Creek
                  W
                  52
               
               
                  Big Stony Creek
                  GW W
                  66
               
               
                  Mingo Town
                  W
                  73
               
               
                  Cross Creeks
                  
                  74
               
               
                  Buffalo Creek or Sculp C[ree]k
                  GW E
                  78
               
               
                  Second cross Creeks
                  GW
                  84
               
               
                  Weeling or split Island C[ree]k
                  GW E
                  94
               
               
                  Sculp Creek
                  GW W
                  100
               
               
                  Path to Redstone
                  GW E
                  108
               
               
                  Pipe Creek
                  GW W
                  110
               
               
                  Captening
                  GW W
                  113
               
               
                  Cut Creek
                  GW E
                  118
               
               
                  Broken Timber Creek
                  GW W
                  123
               
               
                  2d. Broken Timber C[ree]k
                  GW W
                  125
               
               
                  Muddy Creek
                  GW E
                  134
               
               
                  Beging. of the long reach
                  
                  137
               
               
               
                  End of Ditto
                  
                  155
               
               
                  Bull Creek
                  GW E
                  160
               
               
                  A Pretty large C[ree]k on the West
                  
                  178
               
               
                  Muskingham
                  W
                  182
               
               
                  Little Kanhawa
                  E
                  195
               
               
                  Little Hockhocking
                  W
                  202
               
               
                  Hockhocking
                  W
                  210
               
               
                  Creek with fallen Timber at the Mouth
                  E
                  230
               
               
                  A sm[al]l Creek on the West & beging. of Great Bent
                  E
                  236
               
               
                  Another Sm[al]l C[ree]k on the East just above a Gut
                  E
                  241
               
               
                  Rapid at the point of the Great Bent
                  
                  245
               
               
                  Big Kanhawa
                  E
                  272
               
               
                  The distance by Hutchings is
                  
                  266¼
               
               
                  Big Guyendot
                  E
                  308
               
               
                  Big Sandy Creek
                  E
                  321
               
               
                  Scioto River
                  W
                  366
               
               
                  Big Buffalo Lick—A Mile Eastward of the River
                  W
                  390
               
               
                  Large Island divided by a gravelly Creek
                  
                  410½
               
               
                  Little Mineamie River
                  W
                  492¼
               
               
                  Licking Creek
                  E
                  500¼
               
               
                  Great Mineamie River
                  W
                  527½
               
               
                  Where the Elephants Bones were found
                  E
                  560¼
               
               
                  Kentucke River
                  E
                  604½
               
               
                  The Falls
                  
                  682
               
               
                  To where the low Country begins
                  
                  837¾
               
               
                  Beging. of the 5 Islands
                  
                  875¼
               
               
                  Large River on the East side
                  
                  902¼
               
               
                  Verry large Islands in the middle of the River
                  
                  960¼
               
               
                  Ouabache River
                  
                  999½
               
               
                  Big Rock, & Cave on the Westside
                  
                  1042¼
               
               
                  Shawano River
                  
                  1094
               
               
                  Cherokee River
                  
                  1107
               
               
                  Fort Massiac
                  
                  1118¾
               
               
                  Mouth of Ohio
                  
                  1164
               
               
                  
                  In all
                  1164
               
            

The Distances from For Pitt to the Mouth of the Great Kanhawa are set down agreeable to my own Computation, but from thence to the Mouth of River Ohio are strictly according to Hutchingss. Acct.—which Acct. I take to be erroneous inasmuch as it appears that the Miles in the upper part of the River are very long, & those towards the Canhawa short, which I attribute to his setting of in a falling fresh & running slower as they proceeded on.
The Letters E and W signifie wch. side of the River the respective Waters come in on, that is, whether on the East or West side.


   
   The Cumberland River, flowing through Tennessee and Kentucky.



   
   The Falls of the Ohio at Louisville, Ky., were formed by a limestone ledge reaching across the river, which dropped some 26 feet over a distance of 3 miles.



   
   Ouabache or Wabash Post, later Vincennes, Ind.


   
   
   Thomas Hutchins (1730–1789), a native of Monmouth County, N.J., served in the Pennsylvania provincial forces during the French and Indian War. During his military service he acquired a knowledge of engineering and surveying. Around 1762 he was commissioned an ensign in the British army and as assistant engineer took part in the 1764 Bouquet expedition against the Shawnee and Delaware. In 1766 he accompanied George Croghan, Capt. Harry Gordon, and trader George Morgan on a trip through the Ohio and Mississippi valleys (see bondBeverly W. Bond, Jr., ed. The Courses of the Ohio River taken by Lt. T. Hutchins Anno 1766 and Two Accompanying Maps. Cincinnati, 1942., 12–13; Mereness, Travels in the American ColoniesNewton D. Mereness, ed. Travels in the American Colonies. New York, 1916.). In 1781 he was appointed geographer to the United States, and after the war he served as a commissioner to run the boundary between Virginia and Pennsylvania. He supervised the survey of the western lands ceded to the United States under the Ordinance of 1785. His major works were A Topographical Description of Virginia, Pennsylvania, Maryland and North Carolina (London, 1778) and An Historical Narrative and Topographical Description of Louisiana and West-Florida (Philadelphia, 1784). For an account of Hutchins’s career, see tregleThomas Hutchins. An Historical Narrative and Topographical Description of Louisiana, and West-Florida. A Facsimile Reproduction of the 1784 Edition. Introduction and index by Joseph George Tregle, Jr. Gainesville, Fla., 1968., v-xliv.


   
   It is uncertain what version of Hutchins’s computations of distance upon the Ohio GW used. The Topographical Description of Virginia, Pennsylvania, Maryland and North Carolina was not published until 1778 and in any event the distances given by Hutchins in that work vary considerably from GW’s version (see hutchinsThomas Hutchins. A Topographical Description of Virginia, Pennsylvania, Maryland, and North Carolina, Comprehending the Rivers Ohio, Kenhawa, Sioto, Cherokee, Wabash, Illinois, Missisippi, &c . . .. London, 1778., appendix). Nor do the distances compare with those given in the appendix to a work commonly attributed to Hutchins: An Historical Account of the Expedition against the Ohio Indians in the Year MDCCLXIV under the Command of Henry Bouquet, Esq. (Philadelphia, 1765, reprinted London, 1766), 68. It is possible that GW may have seen copies of Hutchins’s reports, submitted periodically to Gen. Thomas Gage (see, for example, gage papersClarence Edwin Carter, comp. and ed. The Correspondence of General Thomas Gage with the Secretaries of State, 1763–1775. 2 vols. 1931–33. Reprint. Hamden, Conn., 1969., 1:309–10, 347). It seems likely that GW may have had access to one of the versions of the table of distances appended to the widely circulated journal kept by Capt. Harry Gordon on his trip to the west in 1766. Gordon was accompanied by Hutchins, and Hutchins may well have compiled the table. The entries for points beyond the Great Kanawha agree substantially with the table appended to Gordon’s journal (see pownallThomas Pownall. A Topographical Description of the Dominions of the United States of America. Edited by Lois Mulkearn. Pittsburgh, 1949., 166; Mereness, Travels in the American ColoniesNewton D. Mereness, ed. Travels in the American Colonies. New York, 1916., 488–89).


   
   
   From this point GW’s table substantially agrees with that appended to the Gordon journal, but several fractions of miles are dropped from the last entries.



   
   The Scioto River flows into the Ohio near Portsmouth, Ohio. The Lower Shawnee Town was opposite the mouth of the Scioto.


   
   
   Big Buffalo Lick was probably located along Salt Lick Creek, which flows into the Ohio River at present-day Vanceburg, Kentucky.



   
   Little Miami River flows into the Ohio at East Cincinnati.



   
   Great Miami River enters the Ohio in the extreme southwestern part of Ohio.



   
   Big Bone Lick, Boone County, Ky., was so called from the large quantity of fossilized mammoth bones found by early explorers in the area. Christopher Gist visited the area in 1750–51 and sent back one of the teeth to the Ohio Company. He was informed that “about seven Years ago these Teeth and Bones of three large Beasts (one of which was somewhat smaller than the other two) were found in a salt Lick or Spring upon a small Creek which runs into the S Side of the Ohio, about 15 M below the Mouth of the great Miamee River . . . . The Rib Bones of the largest of these Beasts were eleven Feet long, and the Skull Bone six feet wide, across the Forehead, & the other Bones in Proportion” (gistWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 57). See also hutchinsThomas Hutchins. A Topographical Description of Virginia, Pennsylvania, Maryland, and North Carolina, Comprehending the Rivers Ohio, Kenhawa, Sioto, Cherokee, Wabash, Illinois, Missisippi, &c . . .. London, 1778., 11.



   
   The Kentucky River flows into the Ohio at Carrollton, Ky.



   
   The Wabash River joins the Ohio at the southwest corner of Indiana.



   
   This may be a reference to Cave-in-Rock on the Illinois shore of the Ohio River, later infamous as a headquarters for river pirates (see baldwinLeland D. Baldwin. The Keelboat Age on Western Waters. Pittsburgh, 1941., 119–24).



   
   Cumberland River.



   
   Now called the Tennessee River.



   
   Fort Massac, originally Fort Ascension, was built by the French in 1757 and abandoned in 1764. It was “120 miles below the mouth of the Wabash, and eleven miles below the mouth of the Cherokee River” (pownallThomas Pownall. A Topographical Description of the Dominions of the United States of America. Edited by Lois Mulkearn. Pittsburgh, 1949., 161–62).



   
   The Ohio River joins the Mississippi at Cairo, Ill.


